 1                                                                    Hon. Ricardo S. Martinez

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
10

11    SAMUEL HELLER, an individual,
                                                      No. 2:19-cv-02021-RSM
12                          Plaintiff,
                                                      ORDER DISMISSING ACTION
13           v.                                       WITH PREJUDICE

14    ELASTICSEARCH, INC., a Delaware
      corporation,
15
                            Defendant.
16

17          THIS MATTER came before the Court on the parties’ Stipulation to Dismiss Action
18   with Prejudice and the Court having considered the Stipulation and the pleadings on file in
19   the case, the Court HEREBY dismisses this action with prejudice and without fees or costs
20   to any party.
21

22          IT IS SO ORDERED.
23          DATED this 28th day of April, 2021.
24

25

26
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  UNITED STATES DISTRICT JUDGE

      ORDER DISMISSING ACTION WITH PREJUDICE
      Case No. 2:19-cv-2021 – Page 1
 1   Presented by:
 2   ARETE LAW GROUP PLLC
 3
     /s/ Jonah O. Harrison
 4   Jonah O. Harrison, WSBA #34576
 5   Denise L. Ashbaugh, WSBA #28512
     1218 Third Avenue, Suite 2100
 6   Seattle, Washington 98101
     Telephone: (206)-428-3250
 7   jharrison@aretelaw.com
     dashbaugh@aretelaw.com
 8

 9   Attorneys for Plaintiff

10   STOEL RIVES LLP

11   /s/ Karin D. Jones
     James M. Shore, WSBA No. 28095
12
     Karin D. Jones, WSBA No. 42406
13   600 University Street, Suite 3600
     Seattle, Washington 98101
14   Telephone: (206) 624-0900
     jim.shore@stoel.com
15   karin.jones@stoel.com
16
     Attorneys for Defendant
17

18

19

20

21

22

23

24

25

26



      ORDER DISMISSING ACTION WITH PREJUDICE
      Case No. 2:19-cv-2021 – Page 2
 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on this date, I caused true and correct copies of the foregoing
 3   document to be served upon the Clerk of Court and the following using the CM/ECF
 4   system:
 5
     James M. Shore, WSBA No. 28095
 6   Karin D. Jones, WSBA No. 42406
     600 University Street, Suite 3600
 7   Seattle, WA 98101
     Phone: (206) 624-0900
 8   Fax: (206) 386-7500
 9   jim.shore@stoel.com
     karin.jones@stoel.com
10

11
     Dated this 27th day of April, 2021.
12

13                                                        /s Janet C. Fischer
                                                          Janet C. Fischer
14                                                        Paralegal

15

16

17

18

19

20

21

22

23

24

25

26



      ORDER DISMISSING ACTION WITH PREJUDICE
      Case No. 2:19-cv-2021 – Page 3
